DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exposure unit includes at least two light emitting points arranged in the sub scanning direction” (claims 4-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein said controller controls one light emitting point of said at least two light emitting points to consecutive turn on for a predetermined dots.”  It is unclear what is meant by this phrase.
As such, claim 4 is rendered indefinite.  For examination purposes, claim 4 will be interpreted as best as one is able.
Claim 6 recites “wherein 5said exposure unit includes a light emitting points, and wherein said controller controls said light emitting point to consecutive turn on for a predetermined dots.”  This is confusing because it is not clear whether a single light emitting point or plural light emitting points is being claimed.  Further, it is not clear what is meant by the phrase “to consecutive turn on for a predetermined dots.”
As such, claim 6 is rendered indefinite.  For examination purposes, claim 6 will be interpreted as best as one is able.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2014/0340457).
Regarding claim 1, Hashimoto teaches an image forming apparatus 1 (Fig. 1 [0050]) comprising: 
an image bearing member 8 (Fig. 1 [0053]); 
an exposing unit 10 including a light source (LED array) and configured to 5form an electrostatic latent image on said image bearing member with a light beam emitted from said light source (Fig. 1 [0054]); 
a developing member 11 configured to develop the electrostatic latent image formed by said exposing unit with toner and to form a toner image (Fig. 1 [0053]);  
10an intermediary transfer member 13 to which the toner image on said image bearing member is transferred (Fig. 1 [0059]); 
a primary transfer member 15 configured to transfer the toner image on said image bearing member to said intermediary transfer member (Fig. 1 [0058]); 
15a secondary transfer member 16 configured to transfer the toner image on said intermediary transfer member to a recording material (paper) (Fig. 1 [0059]); 
a cleaning member 17 configured to clean a remaining toner on said intermediary transfer member after transferring the toner image to the recording material by said secondary transfer member (Fig. 1 [0060]); and 
20a controller 100 configured to control so as to form the toner image on said intermediary transfer member to supply the toner as a lubricant of said cleaning member (Fig. 3 [0077]), 
wherein said controller controls a first line count when a first toner image is formed to supply the toner to said cleaning member to 25become fewer than a second line count when a second toner image is formed to transfer to the recording material.  (See [0123-0124]; the coverage rate/density of the printed toner image/second toner image for each area A-E in Figs. 4-6 is calculated.  When the coverage rate for an area is lower than 7%, a particular number of lines is discharged in order to provide a first toner image to lubricate the cleaning member; see Fig. 7 and [0108-0110].  Further, this process is repeated for all areas A-E; see Fig. 12 [0127-0129, 0132-0134].  Any printed toner image/second toner image which contains at least one area A-E having a coverage rate of 7% or greater (therefore requiring 0 lines to be discharged) and another area having a coverage rate lower than 7% (requiring a non-zero number of lines discharged) will meet the claimed limitation.  In this instance, the printed toner image/second toner image will have a greater line count than at least the portion of the first toner image/lubricating toner image requiring a line count of zero lines.)
Regarding claim 2, Hashimoto teaches an image forming apparatus according to Claim 1, wherein when a base unit is a dot count multiplied by a first dot count with respect to a main scanning direction where said image bearing member is scanned with the light beam and a second dot 5count with respect to a sub scanning direction perpendicular to the main scanning direction (each repeating discharge pattern in Fig. 8 can be broken down into a base unit of first and second dot counts; [0106, 0117]), said controller controls said light source to turn on so as to be a predetermined print rate (coverage rate) in the base unit (50% covering 256 lines in Fig. 9), and wherein said controller controls to form the first toner image by repeating the base unit with respect to the main scanning direction 10(see the discharge pattern in the upper 256 lines in Fig. 9) and by repeating the base unit while shifting in the main scanning direction with respect to the sub scanning direction (see the discharge pattern in the lower 256 lines in Fig. 9) (also see Figs. 8-9 and [0113-0117]).
Regarding claim 6 as best understood, Hashimoto teaches an image forming apparatus according to Claim 2, wherein 5said exposure unit includes a light emitting points (LEDs; [0054]), and wherein said controller controls said light emitting point to consecutive turn on for a predetermined dots with respect to the main scanning direction and to turn on once in a plurality of times with respect to the sub scanning direction so as to be the predetermined 10print rate ([0054, 0105, 0117]).
Regarding claim 8, Hashimoto teaches an image forming apparatus according to Claim 1, wherein said controller controls to form the first toner image (image within the dischargeable area in Fig. 9) on said intermediary transfer member at a timing before or after forming the second toner image (toner image 1 or 2 in Fig. 9) ([0117]).
Regarding claim 9, Hashimoto teaches an image forming apparatus according to Claim 1, wherein said controller controls to form the first toner image with yellow color (the first toner image used for lubrication is determined for each color, including yellow; [0051, 0128-0133]).
Regarding claim 10, Hashimoto teaches an image forming apparatus according to Claim 1, further 25comprising, when said image bearing member is a first image bearing member 8, a second image bearing member (see Fig. 1 [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2014/0340457) in view of Uemura et al. (US 2019/0275806, hereinafter “Uemura”).
Regarding claim 4 as best understood, Hashimoto teaches an image forming apparatus according to Claim 2, 20wherein said controller controls one light emitting point to consecutive turn on for a predetermined dots with respect to the main scanning direction so as to be the predetermined print rate ([0105]).
Hashimoto fails to teach wherein said exposure unit includes at least two light emitting points arranged in the sub scanning direction.
Uemura teaches an exposure unit that includes at least two light emitting points 31 arranged in the sub scanning direction (Fig. 3 [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exposure unit of Hashimoto such that it includes at least two light emitting points 31 arranged in the sub scanning direction, as taught by Uemura.  One would have been motivated to make this modification in order to suppress unevenness of light amounts from the light emitting elements and maintain a good quality of images formed on the photoreceptor drum for a long time (Uemura [0046]).
Regarding claim 5, Hashimoto teaches an image forming apparatus according to Claim 2, wherein said controller controls said at least two light emitting points to turn on so as to be the predetermined print rate (a print rate of 50% would surely cause at least two light emitting points to turn on; [0054, 0105, 0117]).
Hashimoto fails to teach wherein said exposure unit includes at least two light emitting points arranged in the sub scanning direction.
Uemura teaches an exposure unit that includes at least two light emitting points 31 arranged in the sub scanning direction (Fig. 3 [0053-0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exposure unit of Hashimoto such that it includes at least two light emitting points 31 arranged in the sub scanning direction, as taught by Uemura.  One would have been motivated to make this modification in order to suppress unevenness of light amounts from the light emitting elements and maintain a good quality of images formed on the photoreceptor drum for a long time (Uemura [0046]).
Regarding claim 7, modified Hashimoto teaches an image forming apparatus according to Claim 4, wherein the second dot count is integer times of a count of said light emitting points (each pixel is divided into minute pieces; [0085-0086, 0089-0091]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “wherein the first line count and the second line count are a value obtained by 15dividing a resolution by a square root of the dot count of the base unit” in combination with the remaining limitations of claim 3
Prior Art
The prior art made of record and not relied upon is cited as related art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852